Citation Nr: 0906925	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
18, 2002, for a grant of service connection for low back 
strain.  

2.  Entitlement to an effective date earlier than August 30, 
1993, for a grant of service connection for gout of the right 
metatarsophalangeal joint of the hallux.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, granting service connection for 
low back strain, effective from September 18, 2002.  

Pursuant to his request, the veteran was afforded an RO 
hearing in April 2006.  A transcript of that proceeding is of 
record.  No other request for a hearing as to the issues on 
appeal remains pending.  

Only the issues identified on the title page of the instant 
decision are now properly before the Board.  A variety of 
other issues, including entitlement to service connection for 
left ankle and wrist disorders and entitlement to increased 
or initial ratings for gout, as well as knee and back 
disorders, were raised, developed, and adjudicated during the 
course of the appeal now before the Board.  However, none of 
those matters were timely perfected within the time limits 
provided by law and, as such, they are not now within the 
Board's appellate jurisdiction for review and are not 
otherwise herein addressed.  

The issue of the veteran's entitlement to an effective date 
earlier than August 30, 1993, for service connection for gout 
of the right metatarsophalangeal joint of the hallux is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.



FINDING OF FACT

The Veteran separated from service in October 1987; his claim 
for entitlement to service connection for low back strain was 
initially filed on September 18, 2002; no document received 
prior to this latter date may be construed as a formal or 
informal claim for service connection for low back strain; 
entitlement to service connection is presumed to have 
preceded the date of the VA's receipt of his September 2002 
claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than September 18, 2002, for service connection for low back 
strain have not been met.  38 U.S.C.A. §§ 5100, 5101, 5102, 
5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principe, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the appellant to substantiate and complete his 
claim for service connection for low back strain, notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain for the 
appellant was provided to him through the VCAA letter of 
September 2002.  Notice of the holding in Dingess-Hartman was 
not provided but, as the claim is for an earlier effective 
date and the instant decision denies the claim, there is no 
question regarding the assignment of a rating and the 
effective date question is moot.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
appellant prior to the RO's initial decision in accordance 
with Pelegrini.  Full VCAA notice, inclusive of that required 
by Dingess-Hartman, was not furnished.  

With respect to any defective or untimely notice for the 
claim for an earlier effective date for the grant of service 
connection for a low back strain, the matter is a downstream 
issue to that of service connection, thereby obviating the 
need for notice as to effective date requirements.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess-Hartman, supra, at 
491.  In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the 
Court held that when VA has granted a service connection 
claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, a duty to 
provide VCAA notification as to the higher rating issue does 
not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra , at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court in addressing the downstream matter of the 
effective date to be assigned discussed whether the holding 
in Dunlap v. Nicholson, 21 Vet. App. 112 (2007), that held 
that once a claim has been substantiated the veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  

Notwithstanding the foregoing, written notice as to the 
requirements to substantiate a claim for an earlier effective 
date was provided to the Veteran through the RO's letter of 
September 2005 to him.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
veteran's service treatment records, as well as various 
examination and treatment records compiled during post-
service years by VA and non-VA sources, one or more 
statements from family, and a variety of administrative 
documents dealing with the veteran's submission of claims and 
VA's response thereto.  As the claim before the Board entails 
only the question of an earlier effective date for a grant of 
service connection, there is no duty to provide an 
examination or medical opinion.  38 C.F.R. § 3.159.  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Analysis

The Veteran alleges that his grant of service connection for 
low back strain should be made retroactive to the date 
following his separation from service in October 1987, or 
alternatively, to August 1993, the date of his original claim 
for service connection in which his claim for service 
connection for low back strain was reportedly denied.  

Review of the evidence of record fails to show any support 
for either of the allegations advanced.  The record reflects 
that, following the veteran's discharge from service in 
October 1987, no claim for VA compensation was filed until 
August 1993, when he initially sought service connection for 
a right great toe disorder and for headaches with cloudiness.  
Such claims, along with an inferred claim for service 
connection for a bilateral wrist disorder, were considered 
and denied by the RO in a rating decision of September 1994.  
Following notice to the Veteran of the action taken and of 
his appellate rights later in September 1994, no timely 
appeal was initiated.  

Review of the claims folder indicates that the Veteran had no 
further involvement with the VA's claims process until his 
submission of a formal claim on September 18, 2002, wherein 
he sought service connection for low back strain and other 
disorders.  Following a lengthy period of claims development 
and multiple adjudications, the RO by rating action in 
November 2004 established service connection as of the date 
of its receipt of the veteran's initial claim therefor, 
September 18, 2002.   

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Further, the mere presence of medical evidence in the 
record does not establish an intent on the part of the 
Veteran to seek service connection for the benefit in 
question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p). Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2008).  If a claim for 
disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences "a 
reasonable probability of entitlement to benefits," may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  38 C.F.R. § 3.157(a), 
(b)(2), (3) (2008).  When determining the effective date of 
an award of compensation benefits, the Board is required to 
review all the communications in the file, after the last 
final disallowance of the claim that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The question thus presented by this appeal as to the 
effective date matter is whether a claim, be it formal or 
informal one, for service connection for low back strain was 
received by VA prior to September 18, 2002.  While the 
Veteran alleges that a formal claim for a low back disorder 
was submitted in August 1993, the record indicates otherwise.  
Review of the claims folder indicates that the veteran's 
August 1993 application for VA compensation in no way 
encompassed a claim for a low back disorder and no such claim 
therefor may reasonably be inferred from the compensation 
application of August 1993, the attachments thereto, and the 
evidence developed during the course of the claim development 
that followed.  Once the claims set forth in the August 1993 
application were adjudicated by the RO in September 1994, the 
Veteran did not appeal and he did not thereafter file any 
formal or informal claim for VA compensation until the RO's 
receipt of his claim for service connection for low back 
strain on September 18, 2002.  The foregoing facts, when 
applied to the applicable law and regulations, do not 
establish a basis for the assignment of an effective date 
earlier than the date of application in September 2002.  
Therefore, with the assumption that entitlement to service 
connection for low back strain preceded the RO's receipt of 
his initial claim therefor on September 18, 2002, the 
earliest effective date for service connection for low back 
strain must be the later of the date of receipt of claim or 
the date entitlement arose, and in this instance, that date 
is September 18, 2002.  To that extent, the veteran's claim 
for an earlier effective date for the grant of service 
connection for low back strain must be denied.  

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date for service connection for low 
back strain.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than September 18, 2002, for 
entitlement to service connection for low back strain, is 
denied.  



REMAND

Review of the record shows that, by RO action in November 
2004, entitlement of the Veteran to service connection for 
gout of the right metatarsophalangeal joint of the hallux was 
established, effective from September 18, 2002.  The Veteran 
timely appealed the effective date assigned, and, in 
response, the RO determined by way of its rating decision of 
August 2005 that an effective date of August 30 1993, for 
service connection for gout of the right metatarsophalangeal 
joint of the hallux was in order.  The Veteran by his 
statement of October 2005 set forth his continued 
disagreement with the effective date assigned, alleging that 
the effective date should  revert to 1987.  However, no 
statement of the case has ever been furnished to the Veteran 
as to this matter and remand is required to ensure that this 
next step of the appeals process be undertaken.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this portion of the appeal is REMANDED for the 
following:

Following the completion of any 
additional actions needed to ensure 
compliance with the VCAA, its 
implementing regulations, and 
interpretive jurisprudence, the Veteran 
should be furnished a statement of the 
case regarding his claim for an effective 
date earlier than August 30, 1993, for a 
grant of service connection for gout of 
the right metatarsophalangeal joint of 
the hallux.  The Veteran is hereby 
notified that he can only perfect an 
appeal as to such matter by the filing a 
timely VA Form 9, Appeal to the Board of 
Veterans' Appeals, within 60 days of the 
issuance of the statement of the case.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


